Case: 17-11690     Date Filed: 03/06/2018   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 17-11690
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:93-cr-00209-SDM-EAJ-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

BOBBY EARL LEE,

                                                            Defendant-Appellant.
                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (March 6, 2018)

Before MARCUS, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Bobby Earl Lee, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on

Amendment 782 to the Sentencing Guidelines. He argues that, following the
              Case: 17-11690    Date Filed: 03/06/2018      Page: 2 of 5


commutation of his life sentence, he became eligible for further sentence reduction

based on the amount of drugs that his offense involved. After careful review, we

affirm.

      We review the district court’s conclusions about the scope of its legal

authority under § 3582(c)(2) de novo. United States v. Colon, 707 F.3d 1255,

1258 (11th Cir. 2013).     A district court may modify a defendant’s term of

imprisonment if the defendant was sentenced based on a sentencing range that

subsequently has been lowered by the Sentencing Commission.                18 U.S.C. §

3582(c)(2).   Any reduction, however, must be consistent with the Sentencing

Commission’s policy statements.      Id.       A defendant is eligible for a sentence

reduction under § 3582(c)(2) when an amendment listed in U.S.S.G. § 1B1.10(d)

lowers his guidelines range that was calculated by the sentencing court prior to any

departure or variance. U.S.S.G. § 1B1.10, comment. (n.1(A)).

      When the district court considers a § 3582(c)(2) motion, it first must

recalculate the guidelines range under the amended guidelines. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). When recalculating the guidelines

range, it can only substitute the amended guideline and must keep intact all other

guidelines decisions made during the original sentencing. Id. The district court

next considers the § 3553(a) factors. Id. at 781. But if a defendant is not affected




                                           2
              Case: 17-11690     Date Filed: 03/06/2018   Page: 3 of 5


by an amendment, the court need not consider the § 3553(a) factors. See United

States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009).

      Amendment 782 provides a two-level reduction in the base offense levels for

most drug quantities listed in the Drug Quantity Table in U.S.S.G. § 2D1.1(c).

U.S.S.G. App. C, amend. 782. A district court is not authorized to reduce a

defendant’s sentence under § 3582(c)(2) where a retroactively applicable

guidelines amendment reduces his base offense level but does not alter the

guidelines range upon which his sentence was based. United States v. Moore, 541
F.3d 1323, 1328-30 (11th Cir. 2008).         Specifically, when a drug offender is

sentenced under the career-offender guideline in § 4B1.1, the guidelines range

upon which his sentence is based is calculated from § 4B1.1, not § 2D1.1. United

States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012). Because an amendment

to § 2D1.1 does not affect a career offender’s guidelines range, he is ineligible for

a sentence reduction under § 3582(c)(2) based on an amendment to that guideline.

Id. Moreover, “[t]he law is clear that a sentencing court lacks jurisdiction to

consider a § 3582(c)(2) motion, even when an amendment would lower the

defendant’s otherwise-applicable Guidelines sentencing range, when the defendant

was sentenced on the basis of a mandatory minimum.” United States v. Mills, 613
F.3d 1070, 1078 (11th Cir. 2010).




                                         3
              Case: 17-11690     Date Filed: 03/06/2018   Page: 4 of 5


      Here, the district court did not err in rejecting Lee’s § 3582 motion. For

starters, Lee’s guideline-range minimum was determined by the mandatory

minimum sentence for Count 2. 21 U.S.C. § 841(b)(1)(A). As a result, although

Amendment 782 would reduce his base offense level if it were calculated based on

drug weight, it would not alter the guidelines-range minimum because the

guidelines range would still be based on the mandatory minimum sentence. See

Mills, 613 F.3d at 1077-78.

      In any event, even absent his mandatory-minimum sentence, Lee would

have been sentenced as a career offender. As we’ve held, when a drug offender is

sentenced under the career-offender guideline in § 4B1.1, his total offense level

and guideline range is determined by the career-offender guideline in § 4B1.1, not

§ 2D1.1. See Lawson, 686 F.3d at 1321. While Lee argues he was not sentenced

as a career offender, the district court and his counsel both noted at sentencing that

he was a career offender and would face a range of 360-months to life, plus the

consecutive § 924(c) sentence, based on his applicable guideline calculations.

      Accordingly, the district court did not err in concluding that Lee was

ineligible for a sentence reduction pursuant to § 3582(c)(2) and Amendment 782,

and it therefore did not need to consider the § 3553(a) factors. See Webb, 565 F.3d

at 793. Moreover, because Lee is not entitled to relief based on at least two

grounds -- the statutory mandatory minimum and the career offender guideline --


                                          4
              Case: 17-11690    Date Filed: 03/06/2018   Page: 5 of 5


we have no occasion to address whether a commuted sentence is eligible for

further reduction under § 3582(c)(2).

      AFFIRMED.




                                        5